Clark, C. J.,
dissenting: The Corporation Commission is an administrative and judicial body, the latter functions being conferred by virtue of the Constitution, Art. IV, sec. 12, which provides that “The General Assembly shall have no power to deprive the Judicial Department of imwer or jurisdiction which rightfully pertains to it as a coordinate department of the Government; but the General Assembly shall allot and distribute that portion of this power and jurisdiction which does not pertain to the Supreme Court among the other courts prescribed in this Constitution, or which may be established by law, in such manner as they may deem best; provide also a proper system, of appealsj and regulate by law when necessary the methods of proceeding in the exercise of their powers of all the courts below the Supreme Court, so far as the same may be done without conflict with other provisions of this Constitution.”
In accordance with this provision the General Assembly has created courts subordinate to the Supreme Court, some with exclusive criminal jurisdiction in limited areas; others with criminal and civil jurisdiction; and for the redress of complaints against common carriers, whose regulation is now entirely and fully recognized to be a part of the State Government, it has created the Corporation Commission. It has empowered this body to pass upon all complaints as to the regulation of railroads. Recognizing that a body of three men in a subordinate court came within the power prescribed in Art. IV, sec. 12, of the Constitution, the General Assembly provided for a system of appeals as follows:
“Rev., 1074. Right of; how taleen. From all decisions or determinations made by the Corporation Commission any party affected thereby shall be entitled to an appeal.”
This section further provides that where the exception is to a ruling of law the appeal shall be to the judge at chambers, and if to a finding *567of fact, to the Superior Court at term: Eevisal, eh. 20, provides for the jurisdiction given to the Corporation Commission and in section .1097 (2) authorizes the Commission “to require a change of any station or the repairing, addition to, or. change of any station-house, by any railroad or other transportation company in order to promote the security, convenience, and the accommodation of the public, and to require the raising or lowering of the track at any crossing when deemed necessary.” Eevisal, 1054, provides that the Corporation Commission “shall be a court of record, known as the Corporation Commission. Such court shall adopt a seal and shall have all the powers and jurisdiction of a court of general jurisdiction. as to all subjects embraced in this chapter.” One of the subjects embraced, as above stated, is the power to change the location of a railroad station.
The Constitution authorized the General Assembly to establish courts subordinate to the Supreme Court and prescribe the jurisdiction. It created the Corporation. Commission and gave it jurisdiction in the particulars specified, and provided that “either party affected could appeal,” and that such appeal should lie from “all decisions or determinations made by the Corporation Commission.” Certainly the Corporation Commission could not appeal from its own decisions, and if “either party” can appeal, such appeal is not restricted to the defendant corporation.
To remove all doubts as to the scope of the powers conferred upon the Corporation Commission and who may appeal, Laws 1907, ch. 469, “To extend and enlarge the powers of the Corporation Commission,” provides in section 6 thereof: “All persons and corporations affected by this act shall have the same right of appeal from the action of the Corporation Commission under the powers contained in this act as are now provided by law.” One of the facilities required by this act is set out in section 2 thereof: “and to require all transportation and transmission companies to establish and maintain all such public-service, facilities and conveniences as may be reasonable and just.”
In accordance with the above authority, the plaintiffs W. D. Bedfern, W. A. Smith, and L. L. Little and others filed their proceeding before the Corporation Commission, alleging that the defendant railroad company had established its depot 1 mile outside the town of Ansonville, an old and established center, though the defendant had acquired its rights of way. through that section on the representation and agreement that its depot would be located in the said town; that as a consequence the defendant does not furnish such facilities and convenience to its patrons as are reasonable and just; that the defendant company owns a depot site within the town and that its removal to that point would be to the great convenience of its patrons and the public and furnish them with much better public-service facilities, and that it was necessary, in order *568to do this, that tbe company should provide a depot either upon that site which it now owns or upon some other suitable site in said town.
The defendant railroad company in its reply admitted that it owned a site for a depot in said town, but alleged that the co.st of grading would entail a considerable expense, and that it had expressed its willingness to have the plaintiffs’ complaint passed upon by the Corporation Commission, which had decided against the plaintiffs’ complaint, and asked that the action be dismissed upon the ground that “an appeal does not lie by plaintiffs from an order of the Corporation Commission.” The motion was allowed, and this appeal presents that as the sole question.
The defendant’s answer ignores the fact that if it is an expense now to remove the station to the point in the town of Ansonville, where the defendant had bought a site in pursuance of its agreement, as the plaintiffs allege, to place a station in that town, the defendant has entailed this cost upon itself, and in matters that concern the public convenience the sole question is not the expense to the defendant, but the convenience of the public must also be considered.
In Pate v. R. R., 122 N. C., 881, where the plaintiffs began a proceeding before the Corporation Commission to require the railroad company to establish a station, the Corporation Commission held that the public interests required the establishment of a station, but that it did not have the power under the act to so authorize (which defect was promptly corrected by the Legislature expressly conferring that power),.and the plaintiffs appealed directly to the Supreme Court. In that case this Court held: “The appeal will lie in the first instance to the Superior Court, and thence the party cast has his appeal, if he so elect, to this Court.” .
In a later case, S. v. R. R., 161 N. C., 270, where there was an appeal from the Corporation Commission to the Superior Court, on a petition at Rutherfordton against a railroad company in which the plaintiff asked the establishment of a depot, and in the Superior Court judgment was rendered in favor of the defendant, an appeal by the plaintiffs to this Court was entertained, Brown, J., writing the opinion which granted the plaintiffs in that case a new trial in the Superior Court.
Revisal, 1054, makes the Corporation Commission a “court of record,” and Brown, J., in Corporation Commission v. R. R., 151 N. C., 447, says that that body, while largely an administrative body (which is true), “possesses certain quasi judicial and legislative powers.”
Revisal, 1068, authorizes such court of record to establish rules of practice, which it has done, and which are set out in Gregory’s Supplement under section 1054. These rules prescribe for the filing of the complaint and service of notice of the proceeding “upon the .opposite party.”
*569Among tbe many cases sustaining the jurisdiction of the Corporation Commission to grant relief to parties instituting proceedings before the Commission to compel railroads and other corporations to grant proper facilities to the public are Express Co. v. R. R., 111 N. C., 463; Mayo v. Tel. Co., 112 N. C., 343; R. R. Commission v. Tel. Co., 113 N. C., 213; Caldwell v. Wilson, 121 N. C., 425; Pate v. R. R., 122 N. C., 877; and there are many others.
Bevisal, 1074, which provides, “From all decisions or determinations made by the Corporation Commission any party affected thereby shall be entitled to appeal,” further provides: “Before such party shall be allowed to appeal” he shall give notice of appeal and file his exceptions. Further in the same section it is said: “The party appealing” shall file his exceptions, and on exceptions to the law his appeal shall go to the judge of the Superior Court at chambers, and on exceptions to thé issues of fact the case shall be sent to the Superior Court at term. In all this there is not only no hint or intimation that the appeal is limited to the railroad company, but, on the contrary, it is expressly provided that either party, whether persons or corporations, shall have the right to appeal.
It is suggested that although the statute makes the Corporation Commission a court of record and gives either party, whether persons or corporations, the right to appeal from all decisions, that it is not feasible to put these statutes into effect because a-jury is incompetent to pass upon facts when the Corporation Commission has found them against the plaintiffs; but the railroad companies earnestly contend that an appeal to a jury is very appropriate when the decision is against themselves. It is suggested that if the subject of a controversy was as to a freight rate or putting on an extra train, a jury would be entirely incompetent to find the facts under the supervision of a learned judge, but that when those facts are found by three men they are absolutely correct, unless found against the railroad company.
This, however, is a single and very simple question much easier for determination by a jury than many eases that are submitted to them. In this very matter of the change of a railroad station the point was presented in S. v. R. R., 161 N. C., 270, and when the jury found against the plaintiffs this Court, as above stated, sustained their appeal and directed that a jury trial be given the plaintiffs in the Superior Court. In the other two supposed cases in R. R. Connection Case, 137 N. C., 1, the defendant railroad thought that a jury was competent to pass upon the facts on its appeal from an order requiring it to put on an extra train to make the Selma connection. The jury in that case rendered their verdict, but the Superior Court judge entered judgment denying the prayer of the plaintiffs that the connection should be made, if necessary, by putting on an extra train. On appeal to this Court that *570judgment was reversed and tbe defendant was ordered to make tbe connection, .and, if necessary, to put on tbe extra train. On writ of error to tbe United States Supreme Court tbe judgment of tbis Court was affirmed, 206 U. S., 1. In consequence tbat train is running and tbe connection is made to tbis day, to tbe great accommodation and satisfaction of tbe public; and they owe it to tbat jury’s verdict.
In tbe more difficult matter of fixing rates, wben tbe Legislature of North Carolina directly, and not through its subordinate board of three men, fixed tbe passenger rate at 2 cents tbe reasonableness of tbat regulation was tried before a jury in "Wake County. S. v. R. R., 145 N. C., 495. Tbe same point was also in litigation in tbe Federal court, and though it was there first referred to a referee, tbe issues of fact would have been eliminated from bis report and fpund by a jury as in so many other cases has been done in other States, but tbat tbe railroad company withdrew the action on proof tbat they were making more money than at tbe old rate of 3% cents per mile.
If trial by jury is good and feasible for tbe railroads to use, as they did in tbe above cases, to review the decision or determination of tbe Corporation Commission wben deciding upon a complaint to remove a station, or an order to make a railroad connection and put on an extra train if necessary, or to pass upon tbe reasonableness of rates, then it cannot be too cumbersome for tbe plaintiffs to have tbe jury pass upon tbe same matters, under tbe direction of tbe Superior Court judge, with right to appeal to tbis Court, wben tbe decision of tbe Corporation Commission, the court of record to whom tbe decision is committed in tbe first instance, has been against tbe plaintiffs instead of against tbe railroad company.
Tbe right of appeal is either a right or a privilege. If it is a right, tbe plaintiffs cannot be deprived of it. If it is a privilege, tbe Constitution of tbis State, Art. I, sec. 7, forbade discrimination against our own citizens. It provides: “No man or set of men are entitled to exclusive or separate emoluments or privileges from tbe community.” Tbe General Assembly has not made such discrimination, but, on tbe contrary, has provided for an appeal to tbe Superior Court “from the action of tbe Commission” (not an appeal by tbe Commission from themselves) to “all persons or corporations.” Tbe men who made tbe Constitution of North Carolina and of tbe United States did not think tbat an appeal should be given to tbe moneyed interests, represented by great aggregations of capital, while denying to our own citizens tbe right of trial by juiy. In tbe Constitution of tbe United States tbe provision was omitted, but at tbe instance of Mr. Jefferson it was inserted as tbe Eighth Amendment: “Where tbe value in controversy shall exceed $30, tbe right of trial by jury shall be preserved.” Tbe promised adoption of *571this and other amendments was the condition upon which ratification by the necessary number of States was had to create the Union.
In Brodnax v. Groom, 64 N. C., 250, this Court said that we would not attempt to erect this Court into "a despotism of -five men, which is opposed to the fundamental principles of our Government.” We have reiterated this in several cases, among others, in Supervisors v. Comrs., 169 N. C., 548. But to give to the Corporation Commission the absolute and irreviewable refusal of relief when demanded by the private citizen and property owner, while giving to the railroad company every opportunity for the review of any decision of the Corporation Commission against it, would be indeed to create the most perfect and irresponsible “despotism of three men” that could be conceived. To prevent this construction, the Legislature not only gave the right of appeal to “either' party affected,” Revisal, 1074, but by above cited Laws 1907, ch. 469, sec. 6, it has given the right to appeal to “all persons and corporations affected by the action of the Corporation Commission.” The Corporation Commission certainly could not appeal from their own action, and the plaintiffs are “persons.” They are the “party affected” by the denial of the relief they sought in a matter deeply affecting their pecuniary and their business interests.
There have been many cases known in this State where the high officials of railroads in locating stations have placed them on land privately bought for the personal benefit of said officials and have located the stations at such a distance from a near-by town as to damage the value of property therein while enhancing the value of their own property near the new station. There is no evidence in this record of such fact in this instance. But if in a case of this kind an appeal should lie only in favor of the railroad company, and not for the citizens damaged, there would be much irremediable wrong.
Nothing could make the Corporation Commission more odious to the public than a provision that their decisions should be final and irreviewable against those seeking relief against railroad corporations while giving to the railroad itself the fullest right of appeal to the Superior Court, and then to the Supreme Court — a broad avenue of redress to a privileged class of money and a denial of all appeal to the citizens who have been injured in their property rights and to the community who have been inconvenienced by the refusal of the “public-service facilities and conveniences, as may be reasonable and just,” which the statute requires shall he given them on application to the Corporation Commission, with right of appeal to either party.
Nowhere in our statutes is the right of appeal given more fully and explicitly to either party, whether persons or corporations, than it is conferred from “all decisions and determinations by the Corporation *572Commission” by Revisa!, 1074, and tbe subsequent act of 1907, cb. 369, sec. 6.
Tbe Legislature certainly meant to give our own citizens tbe same square deal it gave to railroad companies, without discrimination against either. If tbe construction denying to tbe citizen tbe right to appeal equally with tbe corporation does not meet with public approval, tbe General Assembly can doubtless yet make the language so ¡olain that no one can misunderstand it.
Tbe mere form of docketing is nothing more than a formality. It is like an action being brought “State on Relation of A.,” or tbe former action, “A. B. to tbe Use of O. D.” Tbe real parties plaintiffs here are tbe petitioners whose property rights have been damaged by tbe location of this station, and who are entitled to have a jury pass upon tbe question, as in tbe location of tbe Rutherfordton station, when such jury trial was granted to tbe railroad company in tbe location of tbe station at Rutherfordton, S. v. R. R., 161 N. C., 270, and just as a jury trial was granted to tbe railroad company in regard to putting on another train in tbe Railroad Connection Case, 137 N. C., 1. Certainly it was never intended by tbe mere form of docketing to deny tbe explicit right of appeal given to both parties from every determination or decision of tbe Commission. Even under tbe old complex forms of pleading at common law, while a plaintiff might have to choose another forum for bis action, be never lost bis right to litigate or to appeal. Our Constitution and laws do not reserve tbe right of appeal and tbe right of jury trial to corporations and deny them to tbe citizen in controversies between them. Hence, “this protest, which is also prophecy.”